869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Taliesin G.T. GWYDDIONIAID, Priest Rainbow of WICCA,Plaintiff-Appellant,v.Robert O'NELL, Sgt., Unknown Officer Who Accompanied Him,Corbin Police Department, City of Corbin, Jerry Taylor,Whitley County Judge Executive, Whitley County, Kentucky,District Judge C.B. Upton of Whitley County, Ex-Commonwealth Attorney, Paul Braden, Whitley County Jailer,Russell Underwood, Deputy Jailer Dale, Commonwealth ofKentucky at Frankfort, Ex Attorney General of Kentucky, ExGovernor Martha Lane Collins, Bell Telephone ofWilliamsburg, Metro County Detention Center, Fayette Countyof Kentucky, Comprehensive Care of Fayette County,Defendants-Appellees.
No. 88-6345.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motions to dismiss the appeal for lack of jurisdiction.  Appellant has failed to respond.


2
It appears from the documents before the court that the final decision was entered April 22, 1988.  The notice of appeal filed on November 16, 1988, was almost six months late.  Rules 4(a) and 26(a), Fed.R.App.P.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motions to dismiss be granted and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 8, Rules of Sixth Circuit.